Tolman, J.
Respondent, as plaintiff, brought this action to recover upon a policy of insurance against fire and theft, issued by the defendant upon an automobile. The defense was based upon the theory of fraud and misrepresentation in the procuring of the policy. Trial was to the court sitting without a jury, resulting in findings of fact, conclusions of law and a judgment in favor of the plaintiff in the sum of $500, together with interest and costs. From this judgment, the defendant has appealed.
The respondent in his brief presents his motion to the effect that the statement of facts be stricken; that the facts embodied therein be not considered, and that the judgment be affirmed for the reason that no exceptions were taken or entered to the findings of fact and conclusions of law made by the trial court, and because no question is raised as to the sufficiency of the pleadings or of the findings of fact and conclusions of law to support the judgment. That part of the motion asking that the statement of facts be stricken manifestly is not well taken, as the taking of exceptions, or the failure so to do, in no wise affects a statement of facts or the method of bringing it to this court. But under a long line of decisions which have been consistently followed, the latter part of the motion is well taken. "We cannot consider the statement of facts or inquire into the evidence received by the trial court where no exceptions have been taken, and since no other question is here raised or presented, and since the facts as found by the trial court unquestionably support the judgment, we must affirm that judgment under the authority of Clifford v. Williams, 37 Wash. 460, 79 Pac. *1651001; Poor v. Cudihee, 37 Wash. 609, 79 Pac. 1105; Scott v. Union Machinery & Supply Co., 78 Wash. 201, 130 Pac. 218; Fender v. McDonald, 54 Wash. 130, 102 Pac. 1026; Beeler v. Barr, 90 Wash. 258, 155 Pac. 1040; Halferty v. Schmidt, 100 Wash. 304, 170 Pac. 1018; Hatch v. Hover-Schiffner Co., 101 Wash. 551, 172 Pac. 817.
The judgment appealed from is affirmed.
Main, C. <T., Holcomb, Mackintosh, and Parker, JJ., concur.